Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Eric Estes appeals the district court’s orders denying relief on his employment discrimination and related claims. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Estes v. Virginia Peninsula Regional Jail, No. 4:11-cv-00166-AWA-TEM (E.D. Va. June 12, 2012; July 16, 2012). We deny Estes’ motion for appointment of counsel and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.